DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9, 11, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2010/0300577 to Wagner (Wagner).
Regarding claim 1, Wagner discloses an apparatus for filling a vessel with a multicomponent filling product (title/abstract; the filling product is formed from a combination of water, syrup and carbon dioxide), comprising: a filler ([0028]) comprising: at least one filling unit (3) configured to introduce the multicomponent filling product into the vessel (1), and a filler tank (2) in fluid connection with the at least one filling unit via a product conduit (7), and configured to intermediately buffer the multicomponent filling product and supply the at least one filling unit with the multicomponent filling product (tank 2 serves to buffer the product between mixing and filling); and a mixer ([0033]) configured to blend the multicomponent filling product from at least two filling product components, wherein: the mixer comprises: a circulation conduit (5) that is in fluid connection with the filler tank at at least one tank inlet and at at least one tank outlet (shown in Fig. 1 and described in [0032]-[0033]) to enable the multicomponent filling product to circulate in regular operation, at least one dosage branch (8 and 14) configured to introduce one filling product component from the at least two filling product components into the circulation conduit, and a heat exchanger (11) configured to adjust a temperature of the multicomponent filling product in the circulation conduit, and the mixer is further configured to feed the multicomponent filling product via the at least one tank inlet to the filler tank and to draw the multicomponent filling product off from the filler tank via the at least one tank outlet ([0032]-[0033]).
Regarding claim 5, Wagner discloses the at least one dosage branch comprises at least two dosage branches (8 and 14).
Regarding claim 6, Wagner discloses the heat exchanger is disposed downstream of inlets of the at least two dosage branches into the circulation conduit and/or is configured to cool the multicomponent filling product (the heat exchanger is capable of heating and cooling the product and therefore is configured to do so).
Regarding claim 7, Wagner discloses the mixer comprises a circulation pump that is disposed in the circulation conduit and is configured to circulate the multicomponent filling product in the circulation conduit, and the circulation pump is disposed upstream of inlets of the at least two dosage branches into the circulation conduit (pump shown in connecting line 10 which is upstream of inlets 8 and 14).
Regarding claim 9, Wagner discloses the mixer further comprises one or more sensors (4) configured to measure a composition of the filling product in the circulation conduit and/or a volume flow rate, and the sensors are disposed downstream of inlets of the at least two dosage branches into the circulation conduit (Fig. 1 and [0034]-[0040]).
Regarding claim 11, Wagner discloses a controller (12) in communication with the filler and the mixer, wherein the controller is configured to separately add up the at least two filling product components and/or filling product parameters and to control introduction of the at least two filling product components from the at least two dosage branches into the circulation conduit in such a way that a sum total of the at least two filling product components or the filling product parameters correspond to an intended ratio or intended target values ([0039]-[0040]).
Regarding claim 19, Wagner discloses the filler is designed as a carousel-type machine ([0029]), the mixer is further configured to be stationary relative to the filler (tank 2 and filling elements 3 are disposed on a rotor but the mixer appears to be separate from the rotor and stationary relative to the filler; see [0030]), and the circulation conduit is guided by an at least two-stage rotary distributor (junction 6) from the mixer to the filler tank and vice versa.
Regarding claim 20, the method recites limitations similar to the apparatus of claim 1 and the method would be performed during normal operation of the apparatus of claim 1.  Therefore, claim 20 is rejected on the same grounds as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner.
Regarding claims 2-4, Wagner discloses the apparatus of claim 1 (see above), but does not disclose the mixer or dosage branches are disposed above the filler.  However, there are only a few possible positions for the mixer and dosage inlets relative to the filler (either above, below, even with or a combination thereof).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the mixer and dosage inlets above the filler as such a change requires only selecting one of a small number of identified and predictable solutions with a reasonable expectation of success.  Positioning the mixer above the filler helps to ensure the area around the rotor is free from obstructions for easier access to the filling locations when service or repair is required.
Regarding claim 12, Wagner discloses the controller (12) is further configured to undertake pressure control in the filler tank according to a fill level in the filler tank such that a pressure defined by the controller exists in the filler tank ([0049]; pressurizing the tank with gas), but does not disclose the pressure remains constantly the same even with a variable fill level.  However, there are only two possibilities regarding the pressure (either it is variable or it remains constant).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the controller to maintain a constant pressure in the tank as the fill level varies to maintain consistent flow of the product to the filling unit.  Such a change requires only selecting one of a small number of identified and predictable solutions with a reasonable expectation of success.  
Regarding claim 16, Wagner discloses the apparatus of claim 1 (see above), but does not disclose the circulation conduit is in fluid connection with the filler tank at a plurality of tank outlets, and is configured to draw the filling product off from the filler tank at a plurality of points.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the tank to have a plurality of outlets in communication with the circulation conduit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(B).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent Application Publication 2012/0147694 to Engel (Engel).
Regarding claim 8, Wagner discloses the apparatus of claim 5 (see above), but does not disclose the mixer further comprises a pressure control pump disposed upstream of inlets of the at least two dosage branches into the circulation conduit, and the pressure control pump is implemented as a centrifugal pump with a control valve for lowering pressure.  Engel teaches a mixer for a beverage filling plant including a centrifugal pump (10) with a control valve (14) upstream of the inlets of the dosage branches (shown in Fig. 1) for controlling the flow through the conduits at high efficiency and low cost (see [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a centrifugal pump and control valve upstream of the inlets to control flow through the circulation conduit efficiently and with low cost as taught by Engel.
Regarding claim 10, Wagner discloses the mixer further comprises a measurement branch (branch containing measurement device 4; see Fig. 1) that branches off upstream of inlets of the at least two dosage branches into the circulation conduit, and bypassing the at least two dosage branches, opens back into the circulation conduit downstream of the inlets of the at least two dosage branches (Fig. 1), and the measurement branch comprises: one or more sensors (4) configured to measure a composition of the filling product.  Wagner does not disclose a measurement branch pump configured to adjust a volume flow rate in the measurement branch.  Engel teaches a mixer for a beverage filling plant including a branch (22) having a branch pump (19) to adjust volume flow rate in the branch.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pump in the measurement branch of Wagner for individually controlling the volume flow in the branch as taught by Engel.


Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent 6,599,546 to Palaniappan (Palaniappan).
Regarding claim 13, Wagner discloses the apparatus of claim 5 (see above), but does not disclose the at least two dosage branches comprise three dosage branches.  Wagner uses a single branch (8) for supplying both water and syrup to the circulation conduit of the mixer and a second branch (14) for supplying carbon dioxide to the mixer.  Palaniappan teaches a mixer having three dosage branches (see Fig. 2) such that the flow of each component can be regulated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used three branches in the apparatus of Wagner rather than just two such that the supply of each component can be regulated separately as taught by Palaniappan.
Regarding claim 14, Wagner discloses a first dosage branch of the three dosage branches is configured to introduce a first component into the circulation conduit, a second dosage branch of the three dosage branches is configured to introduce a second component into the circulation conduit, and/or a third dosage branch of the three dosage branches is configured to introduce a gas component into the circulation conduit (branch 14 introduces carbon dioxide to the circulation conduit).
Regarding claim 15, Wagner discloses the first component comprises water, the second component comprises syrup, and the gas component comprises carbon dioxide ([0013]).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent 6,391,122 to Votteler et al. (Votteler).
Regarding claims 17 and 18, Wagner discloses the apparatus of claim 1, but does not disclose a cleaning-in-place (CIP) device configured to provide a CIP medium and to circulate the CIP medium to enable product-guiding surfaces of the apparatus to come into contact with the CIP medium and a circulation pump that is disposed in the circulation conduit and is configured to convey the CIP medium.  Votteler teaches a circulating mixing system including a cleaning-in-place (CIP) device (56) configured to provide a CIP medium and to circulate the CIP medium to enable product-guiding surfaces of the apparatus to come into contact with the CIP medium and a circulation pump (pump of the CIP unit) that is disposed in the circulation conduit and is configured to convey the CIP medium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a CIP system including a pump in the circulation conduit as taught by Votteler in the apparatus of Wagner for cleaning the mixing and filling systems between uses to ensure proper sanitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062. The examiner can normally be reached M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        June 9, 2022